03/05/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0615



                             No. DA 20-0615

IN THE MATTER OF:

C.S.,
            A Youth Under the Age of Eighteen,



                                 GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 7, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                    March 5 2021